Citation Nr: 0614149	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than November 29, 
2000, for the grant of service connection for diabetes 
mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that an effective date earlier than 
November 29, 2000 for the grant of service connection for 
diabetes mellitus type II was not warranted.  The RO 
additionally found that the February 2003 decision (issued by 
the Cleveland, Ohio RO) which granted service connection for 
diabetes mellitus type II effective from November 29, 2000 
did not constitute clear and unmistakable error (CUE).  In a 
January 2005 signed statement, the veteran withdrew the CUE 
theory/basis of his claim (that the effective date assigned 
should be retroactive to May 25, 1988 - the date in which the 
RO denied service connection for "chronic residuals of 
exposure to [a]gent [o]range"), but indicated his desire to 
continue his appeal concerning entitlement to an earlier 
effective date.  

In May 2005, the veteran testified at a hearing at the RO 
before the undersigned.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
September 1968 to September 1969.

2.  The veteran's December 1987 claim for service connection 
for residuals of inservice exposure to herbicides was denied 
in May 1988.  He was notified of the RO's action and did not 
appeal that decision.

3.  The veteran's claim for service connection for diabetes 
mellitus was received by the RO on November 29, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to November 29, 
2000, for the grant of service connection for diabetes 
mellitus type II, have not been met.  38 U.S.C.A. §§ 5103-
5103A, 5107 (West 2002); 38 C.F.R. § 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a March 2005 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a).

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to an earlier effective date, 
as well as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  See Dingess v. Nicholson, No 01-1917 (U.S. 
Vet. App. March 3, 2006) (Hartman, No. 02-1506).  However, in 
the instant case, as the veteran's earlier effective date 
claim is being denied, no disability rating or effective date 
will be assigned and, as set forth below, there can be no 
possibility of prejudice to the veteran.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claim. 

As noted above, in March 2005, the RO provided the appellant 
with correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the December 2003 
rating action that denied an earlier effective date for the 
grant of service connection for diabetes mellitus type II, 
appellant was instructed what the bases for the assigned 
effective date were, and why an earlier effective date was 
not for assignment.  Thus he was put on notice of the 
information needed for an earlier effective date.  

The Board is aware to the Federal Circuit court's holding in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006) 
concerning using post decisional documents.  The use of the 
rating decision as an instrument of notice in this case is 
cured by the subsequent de novo review by the July 2004 
statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp., supra.

The veteran asserts that the effective date assigned for the 
grant of service connection for diabetes mellitus type II 
should be earlier than November 29, 2000.  He claims that 
this earlier date should be December 12, 1987, the date he 
filed an original claim essentially for exposure to Agent 
Orange.  See VA Form 21-526, dated on December 12, 1987, and 
received by VA on December 17, 1987.  See also VA Form 21-
4138, which was attached to the VA Form 21-526.  

A review of the record reveals that on December 17, 1987, the 
RO received the veteran's initial application for service 
connection for "Agent Orange."  See VA Form 21-4138.  Close 
inspection of this form shows that "D.M." appears to have 
been added to this document, near the area where Agent Orange 
is cited, after the form was originally drafted.  In other 
words, the Board is of the opinion that this addition 
constitutes obvious doctoring of the originally wording which 
was part of the form.  As such, the Board finds that the 
veteran did not raise a claim involving diabetes mellitus in 
December 1987.  

A March 1988 VA examination report did not diagnose diabetes 
mellitus.  A VA blood sample report, also dated in March 
1988, while showing elevated glucose findings, did not 
include a diagnosis of diabetes mellitus.  

A May 1988 RO rating decision, in pertinent part, denied 
service connection for "chronic residuals" associated with 
Agent Orange exposure.  These "residuals" did not include 
diabetes mellitus.

Thereafter, on November 29, 2000, the RO received a VA Form 
21-4138 from the veteran.  The veteran indicated that "[a]t 
this time" he wished to file a claim for diabetes.  He added 
that he believed his condition was the result of exposure to 
Agent Orange while serving in Vietnam.  The Board observes 
that the veteran did in fact serve in Vietnam from September 
1968 to September 1969.  

In February 2003, the RO granted service connection for 
diabetes mellitus type II, and made the effective date of the 
grant from November 29, 2000, the date of the RO's receipt of 
the veteran's application for service connection.  The Board 
notes that the veteran, in a December 2002 written statement, 
indicated that it was his belief that his effective date for 
service connection for diabetes type II due to exposure to 
Agent Orange should be from the "first time" he filed a 
claim, which was before the May 1988 RO decision.  He added 
that glucose level findings on previous VA medical records 
showed that he in fact had diabetes.  

As part of correspondence received by the RO in November 
2003, the veteran submitted a photocopy of a VA Fast Letter 
dated October 19, 2001, which addressed the Nehmer lawsuit 
and the granting of retroactive payments for type II 
diabetes.  Essentially, the Board assumes that the veteran 
was attempting to utilize this document in an effort to 
provide for a legal basis for an effective date prior to 
November 29, 2000.  

However, the holding in that case has now been incorporated 
in regulatory form at 38 C.F.R. § 3.816, awards under the 
Nehmer Court Orders for disability or death caused by a 
condition presumptively associated with herbicide exposure, 
that provides, in pertinent, as follows:

(a)  Purpose.  This section states effective-date rules 
required by orders of a United States district court in the 
class-action case of Nehmer v. United States Department of 
Veterans Affairs, No. CV-86- 6160 TEH (N.D. Cal.).

(b)  Definitions.  For purposes of this section--

(1)  Nehmer class member means:  (i)  A Vietnam veteran who 
has a covered herbicide disease;

(2)  Covered herbicide disease means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002 pursuant to the 
Agent Orange Act of 1991, Public Law 102-4, other than 
chloracne.  Those diseases are:  (i)  Type 2 Diabetes (Also 
known as type II diabetes mellitus or adult-onset diabetes).

(c)  Effective date of disability compensation.  If a Nehmer 
class member is entitled to disability compensation for a 
covered herbicide disease, the effective date of the award 
will be as follows:

(1)  If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2)  If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A claim will be considered 
a claim for compensation for a particular covered herbicide 
disease if:

(i)  The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii)  VA issued a decision 
on the claim, between May 3, 1989 and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, in which VA 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.

(3)  If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4)  If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.

(e)  Effect of other provisions affecting retroactive 
entitlement -- (1)  General.  If the requirements specified 
in paragraphs (c)(1) or (c)(2) ... of this section are 
satisfied, the effective date shall be assigned as specified 
in those paragraphs, without regard to the provisions in 38 
U.S.C. 5110(g) or § 3.114 prohibiting payment for periods 
prior to the effective date of the statute or regulation 
establishing a presumption of service connection for a 
covered herbicide disease.

(g)  Awards covered by this section.  This section applies 
only to awards of disability compensation or DIC for 
disability or death caused by a disease listed in paragraph 
(b)(2) of this section.

See 38 C.F.R. § 3.816.

Here, the veteran is a "Nehmer class member" within the 
meaning of 38 C.F.R. § 3.816(b)(1) and has a "[c]overed 
herbicide disease" within the meaning of 38 C.F.R. § 
3.816(b)(2), i.e., diabetes mellitus type II.  The effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to inservice exposure to herbicides 
is May 8, 2001.  See Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

In this case, the veteran's December 1987 claim for service 
connection for residuals of exposure to Agent Orange did not 
reflect an intent to claim service connection for diabetes, 
within the meaning of the last sentence of 38 C.F.R. 
§ 3.816(c)(1).  Moreover, the May 1988 RO denial, though 
denied between September 25, 1985, and May 3, 1989, did not 
include consideration of diabetes mellitus.  Accordingly, an 
earlier effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(1).

Further, the current November 29, 2000 effective date was set 
in accordance with the provisions of 38 C.F.R. § 3.816(c)(2).  
Specifically, if a VA claim was pending on May 3, 1989 or, as 
in this case, was received between that date (in this case it 
was received by the RO on November 29, 2000) and the May 8, 
2001, effective date of the regulation making diabetes 
mellitus a disease presumptively due to inservice herbicide 
exposure, the effective date is the later of the date the 
claim was received (i.e., November 29, 2000) or the date the 
disability arose (allegedly in 1988), unless, under 38 C.F.R. 
§ 3.816(c)(3), the claim was received within one year after 
separation from service.

Here, even the veteran's own statements (on his November 2003 
VA Form 21-4138) and in his oral testimony (see May 2005 
hearing transcript at page four) were that he essentially 
first developed symptoms of diabetes in 1988 when elevated 
glucose levels were shown.  So, there could not have been any 
claim for service connection within one year of his service 
discharge in 1974.  Moreover, even assuming, without 
conceding, that diabetes first arose in 1988, under 38 C.F.R. 
§ 3.816(c)(2), the proper effective date is not the date the 
disability arose but the later of either the date when it 
arose or the date when the claim was filed, i.e., November 
29, 2000.

"When determining the effective date of an award of 
compensation benefits, the [Board] is required to review all 
the communications in the file, after the last final 
disallowance of the claim that could be interpreted to be a 
formal or informal claim for benefits.  See, e.g., Servello, 
3 Vet. App. at 198."  Lalonde v. West, 12 Vet. App. 377, 
380-381 (1999).  Any communication or action that 
demonstrates an intent to apply for an identified benefit may 
be considered an informal claim.  See 38 C.F.R. § 3.155(a) 
(2005).

The veteran's VA medical records and examination reports 
dated prior to November 2000 do not reflect an intent to 
claim service connection for diabetes and, thus, cannot be an 
informal claim under 38 C.F.R. §§ 3.155 and 3.157 (2005).  
See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993) (merely 
requesting, or claiming, and receiving VA outpatient 
treatment is not the same as requesting compensation 
benefits).  

In sum, as explained above, the fact that the veteran filed a 
claim for residuals of inservice exposure to Agent Orange in 
December 1987 (the Board again notes the obvious attempt to 
doctor - or alter - the December 1987 claim to include 
"D.M."), which was denied in May 1988, does not provide a 
basis for the award of an effective date prior to November 
29, 2000, because it does not fall within the parameters of 
the provisions in 38 C.F.R. § 3.816 providing for an earlier 
effective date.  While the Board has carefully considered the 
arguments advanced on appeal, there is no basis for favorable 
action under the circumstances.


ORDER

An effective date earlier than November 29, 2000, for the 
grant of service connection for diabetes mellitus type II is 
denied.



	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


